Citation Nr: 0622268	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  04-32 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim as to whether the appellant is eligible for 
Department of Veterans Affairs (VA) death benefits, including 
Dependency and Indemnity Compensation (DIC), based on the 
deceased's character of discharge.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The serviceman had active service from June 1967 to May 1969 
and was discharged under conditions other than honorable.  He 
died on January [redacted], 2001, and the appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 decision by the VA Regional 
Office (RO) in Reno, Nevada, which determined that, for VA 
purposes, the appellant's husband's active service was under 
dishonorable conditions and, thus, constituted a bar to VA 
compensation benefits.

In May 2005, the appellant testified at a hearing at the RO 
before the undersigned Acting Veterans Law Judge; a copy of 
the transcript is of record, and a copy was also provided to 
the appellant. 

In September 2005, the claimant provided a copy of a letter 
dated in July 2005 from the Department of the Army office 
that supports the Army Board for Correction of Military 
Records (ABCMR) together with associated documents, to the 
effect that ABCMR was not taking any action with respect to a 
current request for an upgraded military discharge.  That 
submission included a waiver of initial RO consideration.  
Thus, the Board may proceed with an appellate decision on the 
claim on appeal.




FINDINGS OF FACT

1.  In an April 2001 decision, the RO denied the appellant's 
claim for VA widow's pension benefits, finding that her 
husband's character of military discharge was a bar to such 
benefits.  The appellant was notified of this determination 
and a notice of disagreement was not received within the 
subsequent one-year period.

2.  The evidence received subsequent to the April 2001 
decision is either cumulative or redundant, does not bear 
directly and substantially upon the specific matters under 
consideration, and by itself or in connection with evidence 
previously assembled does not raise a reasonable possibility 
of substantiating the claim for VA death pension benefits.


CONCLUSION OF LAW

The April 2001 decision that found the appellant ineligible 
for VA death pension benefits, including DIC benefits, and 
denied her claim is final; new and material evidence has not 
been received to reopen the claim as to whether the appellant 
is legally eligible for VA death pension benefits, including 
DIC benefits, based on the deceased's character of discharge.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) does not apply to 
the issue on appeal.  See Smith v. Gober, 14 Vet. App. 227, 
231-32 (2000) (VCAA does not affect cases where issue on 
appeal is solely one of statutory interpretation), aff'd 281 
F.3d 1384 (Fed. Cir.), cert denied, 537 U.S. 821 (2002); and 
VAOPGCPREC 5-04.  During the drafting of the VCAA, Congress 
observed that it is important to balance the duty to assist 
against the futility of requiring VA to develop claims where 
there is no reasonable possibility that the assistance would 
substantiate the claim.  For example, wartime service is a 
statutory requirement for VA pension benefits.  Therefore, if 
a veteran with only peacetime service sought pension, no 
level of assistance would help the veteran prove the claim; 
and if VA were to spend time developing such a claim, some 
other veteran's claim where assistance would be helpful would 
be delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator Rockefeller).  The issue in this case 
is whether the appellant's husband's discharge is a bar to VA 
benefits.  There are no new facts in this case.  The 
appellant in this case is not legally entitled to the 
benefits sought.  In the absence of a legal basis for the 
claim, there is no development to be undertaken.

It is observed that VA did previously obtain service records, 
including the facts and circumstances leading to the 
serviceman's discharge.  Such records were associated with 
the claims file since 1984.  The service records are the only 
type of evidence relevant to the issue at hand, and there is 
no indication of any outstanding evidence that is needed 
before deciding the claim.

Further, the Board observes that, in December 2003, the RO 
provided the claimant another copy of the April 2001 adverse 
decision concerning the appellant's claim for DIC benefits, 
that sets forth the basis for the prior denial, i.e. that her 
husband's discharge was considered to have been dishonorable 
for VA purposes.  In sum, the appellant has had ample notice 
of what is required to substantiate her claim and has been 
afforded a meaningful opportunity to participate effectively 
in the processing of the claim.  See e.g., Kent v. Nicholson, 
19 Vet. App. ___, No. 04-181 (March 31, 2006) (holding, in 
pertinent part, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005) require the VA 
to provide a specific notice letter to (1) notify the 
claimant of the evidence and information necessary to reopen 
the claim, (i.e., describe what new and material evidence 
is); (2) notify the claimant of the evidence and information 
necessary to substantiate each element of the underlying 
service connection claim; and (3) notify the claimant of what 
specific evidence would be required to substantiate the 
element or elements needed for service connection that were 
found insufficient in the prior denial on the merits).

As to whether the claimant's husband's military discharge is 
a bar to VA benefits, the appellant has been notified of the 
reasons for the denial of the claim; furthermore, in the 
context of notice of the adverse decision currently on 
appeal, in December 2003, she was again provided a copy of an 
April 2001 decision which set forth the reasons why her 
previously filed claim seeking the same benefits had been 
denied.  She has been afforded the opportunity to present 
evidence and argument with respect to the claim, including 
testifying during her 2005 hearing before the undersigned.  
The Board finds that these actions are sufficient to satisfy 
any duties to notify and assist owed her.  See Kent v. 
Nicholson, supra.  As will be explained below, this claim 
lacks legal merit.  As the law, and not the facts, is 
dispositive of the claim, the duties to notify and assist 
imposed by the VCAA are not applicable.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); see also Sabonis v. 
Brown, 6 Vet. App. 426, 429- 30 (1994) (where application of 
the law to the facts is dispositive, the appeal must be 
terminated because there is ultimately no entitlement under 
the law to the benefit sought.).

II. Legal Analysis

In an unappealed determination dated in April 2001, the RO 
denied the appellant's claim for entitlement to widow's 
pension benefits, as the evidence demonstrated that her 
deceased spouse's discharge was considered, for VA purposes, 
to have been under dishonorable conditions, thus rendering 
her ineligible for VA death benefits.  Inasmuch as she did 
not perfect a timely appeal, the RO's decision is final.  38 
U.S.C.A. § 7105. 

Pursuant to 38 U.S.C.A. § 5108 the claim may be reopened if 
new and material evidence has been presented.  New evidence 
submitted to reopen a claim will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The Board must review all evidence submitted since the claim 
was finally disallowed on any basis.  See Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  If the Board's decision is 
favorable, the claim must be reopened and decided on the 
merits.  See Glynn v. Brown, 6 Vet. App. 523, 528-29 (1994). 

The claimant refiled her claim in June 2003 and, in December 
2003, the RO again denied the claim de novo on the basis of 
the absence of qualifying military service.  The term 
"veteran" means a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  If the former service member did not die in 
service, pension, compensation, or dependency and indemnity 
compensation is not payable unless the period of service on 
which the claim was based was terminated by a discharge or 
release under conditions other than dishonorable.  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.12.  

Nevertheless, the issue of new and material evidence must be 
addressed in the first instance by the Board because it goes 
to the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If 
the Board were to adjudicate the claim on the merits without 
resolving the new and material evidence issue, its actions 
would violate its statutory mandate set forth in 38 U.S.C.A. 
§§ 7104(b) and 5108.  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Id.  Further analysis, beyond the evaluation of 
whether the evidence submitted in the effort to reopen is new 
and material, is neither required nor permitted.  Id. at 
1384.  Any finding entered when new and material evidence has 
not been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
by the RO).  

The claim presently before the Board stems from the claim 
refiled in June 2003.  For applications to reopen previously 
denied claims that are filed on or after August 29, 2001, new 
and material evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

The evidence of record at the time of the April 2001 decision 
included the service records referenced above and that the 
claimant's husband entered active service in June 1967 and 
was discharged on May 1, 1969, under conditions other than 
honorable.  The record discloses that during service he 
received two special court martials, the first for possession 
of illegal drugs and the second for disrespect to a 
commissioned officer.  He was given separate sentences of 
three months hard labor and forfeited pay for each such 
offense.  In addition, he received non-judicial punishment 
for unauthorized absence in August 1967 and for being drunk 
and disorderly in July 1968.  Although he was granted 
emergency leave for the illness of his wife and daughter, he 
also was absent without leave in November 1968.  On the basis 
of a determination that he failed to respond to counseling on 
numerous occasions, indicating a willful and persistent 
defiance of military regulations, his discharge from the 
service was found to be under dishonorable conditions.  

The serviceman received a special upgraded discharge (his 
character of service was changed to "Under Honorable 
Conditions" [hereinafter "UHC"]) in June 1977 under the 
authority of the Department of Defense Special Discharge 
Review Program (DSDRP).  It bears emphasis, however, that, 
although his family problems were expressly taken into 
account, upgrade of his discharge was not approved by a 
second review by the Army Discharge Review Board in July 
1978.  Accordingly, an upgrade of his military discharge was 
finally rejected.  

The serviceman had applied for VA benefits during his 
lifetime but, in November 1984, the RO determined that, based 
on the foregoing, that his discharge was issued under 
conditions that were a bar to the payment of VA benefits.  In 
July 1988, the serviceman again applied for VA benefits, but 
his claim was again denied in August 1988, because of the 
character of his discharge.  VA notified him that he had the 
right to file a request for revision of the character of his 
discharge with the Service Department Discharge Review Board 
or the Service Department Board for Correction of Military 
Records.  As noted above, he died in January 2001 and, in 
February 2001, his spouse, the present appellant, applied for 
widow's pension benefits, which claim was denied by an 
unappealed decision issued in April 2001, on the basis that 
his military service was deemed dishonorable for VA purposes.  

The evidence submitted in the context of the current claim 
essentially consists of a copy of the Report of Separation 
from Active Service (DD Form 214), showing that the 
serviceman's discharge was upgraded to UHC as well as the 
claimant's oral and written interpretations of the record to 
the effect that the character of military discharge was 
purportedly upgraded.  The DD Form-214 submitted by the 
claimant is a duplicate of one already associated with the 
claims file and is a product of the June 1977 DSDRP that was 
subsequently overruled.  Moreover, the theory that the 
subject military discharge was upgraded was previously 
considered and expressly rejected by the RO in November 1984; 
claims for benefits were denied by the RO in August 1988 
(application by the serviceman) and again in April 2001 (DIC- 
application by the present claimant).  In this case, the 
evidence is not new and material evidence because it is 
cumulative and redundant of the evidence already of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and does not raise a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a).

Under the current state of the law, had the RO initially 
reviewed the claim on a new and material evidence basis, its 
next obligation would have been to readjudicate the claim 
only if it had reopened the claim.  The Board considers the 
appellant has not met her initial obligation vis-à-vis 
submission of new and material evidence and, in light of the 
RO's recent adjudication, she has been afforded a more 
detailed review than that to which she was entitled.  

The Board recognizes that this issue is being disposed of in 
a manner that differs from that employed by the RO.  The RO 
denied the appellant's claim on the legal basis that the 
character of military discharge for the period of June 1967 
to May 1969 was a bar to VA compensation benefits, while the 
Board has considered the claim under a new and material 
evidence analysis.  Before the Board addresses a question 
that was not addressed by the RO, it must determine whether 
the claimant has been given adequate notice of the need to 
submit evidence or argument on that question and an 
opportunity to address the question at a hearing, and, if 
not, whether the claimant would be prejudiced thereby.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The only type of evidence relevant to the issue at hand is 
the decedent's service record.  In essence, the service 
department has repeatedly determined that the character of 
the appellant's husband's discharge from service was under 
dishonorable conditions.  It is clear that the preponderance 
of the evidence establishes that the character of discharge 
(dishonorable) relating to the entirety of the serviceman's 
period of active military service bars her eligibility to VA 
benefits.  There has been no contrary evidence presented.  No 
additional records beyond that evidence already of record 
have been submitted, and there is no indication of any 
outstanding evidence that is needed (or that any additional 
military records are even in existence) before deciding the 
claim.  

The Board finds that no reasonable possibility exists that 
any further assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  Therefore, a decision on the merits or 
on the basis of whether new and material evidence has been 
submitted at this stage, without remand for any additional 
development, is not prejudicial to the appellant.  Bernard v. 
Brown, 4 Vet. App. at 384.

Moreover, the Board finds that the lack of full, pre-
adjudication notice in this case does not, in any way, 
prejudice the claimant.  In this regard, the Court has also 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Remanding the case for further development to provide some 
VCAA notice and/or notice vis-à-vis new and material evidence 
would delay resolution of the appeal and essentially exalt 
form over substance.  The Board declines to do this.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of the evidence 
supporting the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. at 426 (remands that only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  

Consequently, the Board finds that the evidence received 
since the April 2001 RO decision regarding the claim as to 
whether the appellant is eligible for VA death benefits, 
including DIC benefits, is cumulative of the evidence 
previously considered by the RO and does not raise a 
reasonable possibility of substantiating his claim.  As the 
evidence received since the April 2001 RO decision that found 
the appellant ineligible for VA death benefits and denied her 
claim for DIC benefits is not new and material, it follows 
that the claim as to whether the appellant is legally 
eligible for VA death benefits, including DIC benefits, may 
not be reopened.


ORDER

New and material evidence having not been received, the 
appellant's application to reopen the claim as to whether she 
is legally eligible for VA death benefits, including DIC 
benefits, based on the deceased's character of discharge, is 
denied.




____________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


